Order

PER CURIAM:
Toby A. Brady appeals his conviction, following a jury trial, for possession of a controlled substance in violation of § 195.202 RSMo 2000. Brady waived jury sentencing and the trial court sentenced Brady to three years imprisonment.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).